--------------------------------------------------------------------------------

Exhibit 10.2


PRO FORMA
EQUITY INCENTIVE PLAN
(AMENDED MAY 1, 2008)


1.
Establishment, Purpose and Term of Plan.



1.1           Establishment. LaPolla Industries, Inc., a Delaware corporation,
hereby establishes the Equity Incentive Plan ("Plan") effective as of July 12,
2005, the date of its approval by the stockholders of the Company ("Effective
Date").


1.2           Purpose. The purpose of the Plan is to advance the interests
LaPolla Industries, Inc. (“Company”) and its stockholders by providing an
incentive to attract, retain and reward persons performing services for the
Company and by motivating such persons to contribute to the growth and
profitability of the Company. The Plan seeks to achieve this purpose by
providing for Awards in the form of Stock Options and Stock Bonuses.


1.3           Term of Plan. The Plan shall continue in effect until the earlier
of its termination by the Board or the date on which all of the shares of Stock
available for issuance under the Plan have been issued and all restrictions on
such shares under the terms of the Plan and the agreements evidencing Awards
granted under the Plan have lapsed. However, all Incentive Stock Options shall
be granted, if at all, within ten (10) years from the date the Plan is duly
approved by the stockholders of the Company.


2.           Definitions and Construction.


2.1           Definitions. Whenever used herein, the following terms shall have
their respective meanings set forth below:


(a)            "Award" means any Stock Option or Stock Bonus granted under the
Plan.


(b)            "Award Agreement" means a written agreement between the Company
and a full time employee, director or consultant of the Company (a
“Participant”) setting forth the terms, conditions and restrictions of the Award
granted to the Participant. An Award Agreement may be an "Option Agreement" or a
"Stock Bonus Agreement."


(c)            "Cause" means:  (i) with respect to a Participant who is a party
to a written employment agreement with the Company, as the case may be, which
contains a "for cause" definition or "cause" (or words of like import) for
purposes of termination of employment thereunder by the Company, "for cause" or
"cause" as defined in the most recent of such agreements; or (ii) in all other
cases, as determined by the Administrator in its sole discretion, that one or
more of the following has occurred: (A) any failure by a Participant to
substantially perform his or her employment duties which shall not have been
corrected within thirty (30) days following written notice thereof; (B) any
engaging by such Participant in misconduct or, in the case of an officer
Participant, any failure or refusal by such officer Participant to follow the
directions of the Company's Board of Directors or Chief Executive Officer of the
Company which, in either case, is injurious to the Company; (C) any breach by a
Participant of any obligation or specification contained in the instrument
pursuant to which an Option is granted; or (D) such Participant's conviction or
entry of a plea of nolo contendere in respect of any felony, or of a misdemeanor
which results in or is reasonably expected to result in economic or reputational
injury to the Company.


(d)            "Committee" means the Compensation Committee or other committee
of the Board duly appointed to administer the Plan and having such powers as
shall be specified by the Board. If no committee of the Board has been appointed
to administer the Plan, the Board shall exercise all of the powers of the
Committee granted herein, and, in any event, the Board may in its discretion
exercise any or all of such powers.


(e)            "Disability" means the permanent and total disability of the
Participant, within the meaning of Section 22(e)(3) of the Internal Revenue Code
of 1986, as amended, and any applicable regulations promulgated thereunder (the
“Code”).


(f)            "Dividend Equivalent" means a credit, made at the discretion of
the Committee or as otherwise provided by the Plan, to the account of a
Participant in an amount equal to the cash dividends paid on one share of Stock
for each share of Stock represented by an Award held by such Participant.


(g)            "Fair Market Value" means, as of any date, the value of a share
of Stock or other property as determined by the Committee, in its discretion,
subject to the following: (i)  If, on such date, the Stock is listed on a
national securities exchange or market system, the Fair Market Value of a share
of Stock shall be the closing price of a share of Stock (or the mean of the
closing bid and asked prices of a share of Stock if the Stock is so quoted
instead) as quoted on the American Stock Exchange or such other national
securities exchange or market system constituting the primary market for the
Stock, as reported in The Wall Street Journal or such other source as the
Company deems reliable. If the relevant date does not fall on a day on which the
Stock has traded on such securities exchange or market system, the date on which
the Fair Market Value shall be established shall be the first day on which the
Stock was so traded after the relevant date, or such other appropriate day as
shall be determined by the Committee, in its discretion.


(h)            "Incentive Stock Option" means an Option intended to be (as set
forth in the Award Agreement) and which qualifies as an incentive stock option
within the meaning of Section 422(b) of the Code.


(i)            "Insider" means an Officer, a member of the Board or any other
person whose transactions in Stock are subject to Section 16 of the Exchange
Act.

 
1

--------------------------------------------------------------------------------

 

(j)            "Nonstatutory Stock Option" means an Option not intended to be
(as set forth in the Award Agreement) an incentive stock option within the
meaning of Section 422(b) of the Code.


(k)            "Option" means the right to purchase Stock at a stated price for
a specified period of time granted to a participant pursuant to Section 6 of the
Plan. An Option may be either an Incentive Stock Option or a Nonstatutory Stock
Option.


(l)            "Predecessor Plan" means, the Key Employee Stock Option Plan.


(m)            "Service" means a Participant's employment with the Company as an
employee, director or consultant. Unless otherwise determined by the Board, a
Participant's Service shall be deemed to have terminated if the Participant
ceases to render service to the Company. However, a Participant's Service shall
not be deemed to have terminated merely because of a change in the Company for
which the Participant renders such Service in such initial capacity, provided
that there is no interruption or termination of the Participant's Service.
Furthermore, a Participant's Service shall not be deemed to have terminated if
the Participant takes any bona fide leave of absence approved by the Company of
ninety (90) days or less. In the event of a leave in excess of ninety (90) days,
the Participant's Service shall be deemed to terminate on the ninety-first (91st
) day of the leave unless the Participant's right to return to Service is
guaranteed by statute or contract. Notwithstanding the foregoing, unless
otherwise designated by the Company or required by law, a leave of absence shall
not be treated as Service for purposes of determining vesting under the
Participant's Award Agreement. A Participant's Service shall be deemed to have
terminated either upon an actual termination of Service. Subject to the
foregoing, the Company, in its discretion, shall determine whether the
Participant's Service has terminated and the effective date of such termination.


(n)            "Stock" means the common stock of LaPolla Industries, Inc., as
adjusted from time to time in accordance with Section 4.2 of the Plan.


(o)            "Stock Bonus" means Stock granted to a Participant pursuant to
Section 7 of the Plan.


(p)            "Ten Percent Owner" means a Participant who, at the time an
Option is granted to the Participant, owns stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company within the meaning of Section 422(b)(6) of the Code.


2.2           Construction. Captions and titles contained herein are for
convenience only and shall not affect the meaning or interpretation of any
provision of the Plan. Except when otherwise indicated by the context, the
singular shall include the plural and the plural shall include the singular. Use
of the term "or" is not intended to be exclusive, unless the context clearly
requires otherwise.


3.           Administration.


3.1           Administration by the Committee. The Plan shall be administered by
the Committee. All questions of interpretation of the Plan or of any Award shall
be determined by the Committee, and such determinations shall be final and
binding upon all persons having an interest in the Plan or such Award.


3.2           Administration with Respect to Insiders. With respect to
participation by Insiders in the Plan, at any time that any class of equity
security of the Company is registered pursuant to Section 12 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), the Plan shall be
administered in compliance with the requirements, if any, of Rule 16b-3 under
the Exchange Act, as amended from time to time, or any successor rule or
regulation (“Rule 16b-3”).


3.3           Committee Complying with Section 162(m). If the Company is a
"publicly held corporation" within the meaning of Section 162(m), the Board may
establish a Committee of "outside directors" within the meaning of
Section 162(m) to approve the grant of any Award which might reasonably be
anticipated to result in the payment of employee remuneration that would
otherwise exceed the limit on employee remuneration deductible for income tax
purposes pursuant to Section 162(m).


3.4           Powers of the Committee. In addition to any other powers set forth
in the Plan and subject to the provisions of the Plan, the Committee shall have
the full and final power and authority, in its discretion:


(a)           to determine the persons to whom, and the time or times at which,
Awards shall be granted and the number of shares of Stock to be subject to each
Award;


(b)           to determine the type of Award granted and to designate Options as
Incentive Stock Options or Nonstatutory Stock Options;


(c)           to determine the Fair Market Value of shares of Stock or other
property;


(d)           to determine the terms, conditions and restrictions applicable to
each Award (which need not be identical) and any shares acquired pursuant
thereto, including, without limitation, (i) the exercise or purchase price of
shares purchased pursuant to any Award, (ii) the method of payment for shares
purchased pursuant to any Award, (iii) the method for satisfaction of any tax
withholding obligation arising in connection with Award, including by the
withholding or delivery of shares of Stock, (iv) the timing, terms and
conditions of the exercisability or vesting of any Award or any shares acquired
pursuant thereto, (v) the Performance Goals applicable to any Award and the
extent to which such Performance Goals have been attained, (vi) the time of the
expiration of any Award, (vii) the effect of the Participant's termination of
Service on any of the foregoing, and (viii) all other terms, conditions and
restrictions applicable to any Award or shares acquired pursuant thereto not
inconsistent with the terms of the Plan;

 
2

--------------------------------------------------------------------------------

 

(e)           to approve one or more forms of Award Agreement;


(f)           to amend, modify, extend, cancel or renew any Award or to waive
any restrictions or conditions applicable to any Award or any shares acquired
pursuant thereto;


(g)           to accelerate, continue, extend or defer the exercisability or
vesting of any Award or any shares acquired pursuant thereto, including with
respect to the period following a Participant's termination of Service;


(h)           to correct any defect, supply any omission or reconcile any
inconsistency in the Plan or any Award Agreement and to make all other
determinations and take such other actions with respect to the Plan or any Award
as the Committee may deem advisable to the extent not inconsistent with the
provisions of the Plan or applicable law.


3.6           Option Repricing.  Without the affirmative vote of holders of a
majority of the shares of Stock cast in person or by proxy at a meeting of the
stockholders of the Company at which a quorum representing a majority of all
outstanding shares of Stock is present or represented by proxy, the Board shall
not approve a program providing for either (a) the cancellation of outstanding
Options and the grant in substitution therefore of new Options having a lower
exercise price or (b) the amendment of outstanding Options to reduce the
exercise price thereof.


4.           Shares Subject to Plan.


4.1           Maximum Number of Shares Issuable.  Subject to adjustment as
provided in Section 4.2, the maximum aggregate number of shares of Stock that
may be issued under the Plan shall be 10,000,000, reduced at any time by the sum
of (a) the number of shares subject to options granted pursuant to the
Predecessor Plan which remain outstanding at such time and (b) the number of
shares issued prior to such time and after the Effective Date of this Plan upon
the exercise of options granted pursuant to the Predecessor Plan. Such shares
shall consist of authorized but unissued or reacquired shares of Stock or any
combination thereof. If an outstanding Award for any reason expires or is
terminated or canceled without having been exercised or settled in full, or if
shares of Stock acquired pursuant to an Award subject to forfeiture or
repurchase are forfeited, the shares of Stock allocable to the terminated
portion of such Award or such forfeited or repurchased shares of Stock shall
again be available for issuance under the Plan.”


4.2           Adjustments for Changes in Capital Structure. In the event of any
change in the Stock through merger, consolidation, reorganization,
reincorporation, recapitalization, reclassification, stock dividend, stock
split, reverse stock split, split-up, split-off, spin-off, combination of
shares, exchange of shares or similar change in the capital structure of the
Company, or in the event of payment of a dividend or distribution to the
stockholders of the Company in a form other than Stock (excepting normal cash
dividends) that has a material effect on the Fair Market Value of shares of
Stock, appropriate adjustments shall be made in the number and class of shares
subject to the Plan, in the ISO Share Limit set forth in Section 5.3(b), the
Award limits set forth in Section 5.4 and to any outstanding Awards, and in the
exercise or purchase price per share under any outstanding Award.
Notwithstanding the foregoing, any fractional share resulting from an adjustment
pursuant to this Section 4.2 shall be rounded down to the nearest whole number,
and in no event may the exercise or purchase price under any Award be decreased
to an amount less than the par value, if any, of the stock subject to such
Award. The adjustments determined by the Committee pursuant to this Section 4.2
shall be final, binding and conclusive.


5.           Eligibility and Award Limitations.


5.1           Persons Eligible for Awards. Awards may be granted to Employees,
Directors and Consultants of the Company.


               5.2           Participation.  Awards are granted solely at the
discretion of the Committee. Eligible persons may be granted more than one (1)
Award. However, eligibility in accordance with this Section shall not entitle
any person to be granted an Award, or, having been granted an Award, to be
granted an additional Award.


5.3           Incentive Stock Option Limitations.


(a)           Persons Eligible.  An Incentive Stock Option may be granted only
to a person who, on the effective date of grant, is an Employee of the Company.


(b)           ISO Share Limit. Subject to adjustment as provided in Section 4.2,
in no event shall more than 3,250,000 shares of Stock be available for issuance
pursuant to the exercise of Incentive Stock Options granted under the Plan or
the Predecessor Plan (the "ISO Share Limit").


(c)           Fair Market Value Limitation.  To the extent that options
designated as Incentive Stock Options (granted under all stock option plans of
the Company, including the Plan) become exercisable by a Participant for the
first time during any calendar year for stock having a Fair Market Value greater
than $100,000, the portion of such options which exceeds such amount shall be
treated as Nonstatutory Stock Options. For purposes of this Section 5.3(c),
options designated as Incentive Stock Options shall be taken into account in the
order in which they were granted, and the Fair Market Value of stock shall be
determined as of the time the option with respect to such stock is granted. If
the Code is amended to provide for a different limitation from that set forth in
this Section 5.3(c), such different limitation shall be deemed incorporated
herein effective as of the date and with respect to such Options as required or
permitted by such amendment to the Code. If an Option is treated as an Incentive
Stock Option in part and as a Nonstatutory Stock Option in part by reason of the
limitation set forth in this Section 5.3(c), the Participant may designate which
portion of such Option the Participant is exercising. In the absence of such
designation, the Participant shall be deemed to have exercised the Incentive
Stock Option portion of the Option first. Upon exercise, each portion shall be
separately identified.

 
3

--------------------------------------------------------------------------------

 

5.4           Award Limits.


(a)           Aggregate Limit on Stock Bonus Awards.  Subject to adjustment as
provided in Section 4.2, in no event shall more than one million (1,000,000)
shares in the aggregate be issued under the Plan pursuant to the exercise or
settlement of Stock Bonus Awards.


(b)           Section 162(m) Award Limits. The following limits shall apply to
the grant of any Award if, at the time of grant, the Company is a "publicly held
corporation" within the meaning of Section 162(m) of the Code (“Section
162(m)”).


(i)           Options. Subject to adjustment as provided in Section 4.2, no
employee, director or consultant shall be granted within any fiscal year of the
Company one or more Options which in the aggregate are for more than two million
(2,000,000) shares of Stock.


(ii)           Stock Bonuses. Subject to adjustment as provided in Section 4.2,
no employee, director or consultant shall be granted within any fiscal year of
the Company one or more Stock Bonuses, subject to Vesting Conditions based on
the attainment of Performance Goals, for more than one hundred thousand
(100,000) shares of Stock.


6.           Terms and Conditions of Options.  Options shall be evidenced by
Award Agreements specifying the number of shares of Stock covered thereby, in
such form as the Committee shall from time to time establish. No Option shall be
a valid and binding obligation of the Company unless evidenced by a fully
executed Award Agreement. Award Agreements evidencing Options may incorporate
all or any of the terms of the Plan by reference and shall comply with and be
subject to the following terms and conditions:


6.1           Exercise Price. The exercise price for each Option shall be
established in the discretion of the Committee; provided, however, that (a) the
exercise price per share shall be not less than the Fair Market Value of a share
of Stock on the effective date of grant of the Option and (b) no Incentive Stock
Option granted to a Ten Percent Owner shall have an exercise price per share
less than one hundred ten percent (110%) of the Fair Market Value of a share of
Stock on the effective date of grant of the Option.


6.2           Exercisability and Term of Options. Options shall be exercisable
at such time or times, or upon such event or events, and subject to such terms,
conditions, performance criteria and restrictions as shall be determined by the
Committee and set forth in the Award Agreement evidencing such Option; provided,
however, that (a) no Option shall be exercisable after the expiration of eight
(8) years after the effective date of grant of such Option and (b) no Incentive
Stock Option granted to a Ten Percent Owner shall be exercisable after the
expiration of five (5) years after the effective date of grant of such Option.
Subject to the foregoing, unless otherwise specified by the Committee in the
grant of an Option, any Option granted hereunder shall terminate eight (8) years
after the effective date of grant of the Option, unless earlier terminated in
accordance with its provisions.


6.3           Payment of Exercise Price.


(a)           Forms of Consideration Authorized. Except as otherwise provided
below, payment of the exercise price for the number of shares of Stock being
purchased pursuant to any Option shall be made (i) in cash, by check or cash
equivalent, (ii) by tender to the Company of shares of Stock owned by the
Participant having a Fair Market Value not less than the exercise price; (iii)
by tender to the Company of a written consent to accept a reduction in the
number of shares of Stock to which the Option relates (“Reduced Number of
Shares”), which Reduced Number of Shares, when ascribed a value, shall be equal
to the exercise price of the balance of shares of Stock covered by the Option;
(iv) by delivery of a properly executed notice of exercise together with
irrevocable instructions to a broker providing for the assignment to the Company
of the proceeds of a sale or loan with respect to some or all of the shares
being acquired upon the exercise of the Option (including, without limitation,
through an exercise complying with the provisions of Regulation T as promulgated
from time to time by the Board of Governors of the Federal Reserve System) (a
"Cashless Exercise"), (v) by such other consideration as may be approved by the
Committee from time to time to the extent permitted by applicable law, or
(vi) by any combination thereof.


(b)           Limitation on Form of Consideration.  The Company reserves, at any
and all times, the right, in the Company's sole and absolute discretion, to
establish, decline to approve or terminate any program or procedures for the
exercise of Options by means of a Cashless Exercise.


6.4           Effect of Termination of Service. An Option shall be exercisable
after a Participant's termination of Service to such extent and during such
period as determined by the Committee, in its discretion, and set forth in the
Award Agreement evidencing such Option.


6.5           Transferability of Options. During the lifetime of the
Participant, an Option shall be exercisable only by the Participant or the
Participant's guardian or legal representative. No Option shall be assignable or
transferable by the Participant, except by will or by the laws of descent and
distribution. Notwithstanding the foregoing, to the extent permitted by the
Committee, in its discretion, and set forth in the Award Agreement evidencing
such Option, an Option shall be assignable or transferable subject to the
applicable limitations, if any, described in the General Instructions to
Form S-8 Registration Statement under the Securities Act of 1933, as amended
(“Act”).


7.           Terms and Conditions of Stock Bonuses.  Stock Bonuses shall be
evidenced by Award Agreements specifying the number of shares of Stock subject
to the Award, in such form as the Committee shall from time to time establish.
No Stock Bonus shall be a valid and binding obligation of the Company unless
evidenced by a fully executed Award Agreement. Award Agreements evidencing Stock
Bonuses may incorporate all or any of the terms of the Plan by reference and
shall comply with and be subject to the following terms and conditions:


7.1           Grant.  Stock Bonuses may be granted upon such conditions as the
Committee shall determine, including, without limitation, upon the attainment of
one or more Performance Goals.  If either the grant of a Stock Bonus or the
lapsing of the Restriction Period is to be contingent upon the attainment of one
or more Performance Goals, the Committee shall use the following procedures:

 
4

--------------------------------------------------------------------------------

 

(a)           Establishment of Performance Period, Performance Goals and Stock
Bonus Formula.  In granting each Stock Bonus, the Committee shall establish in
writing the applicable Performance Period, Stock Bonus Formula and one or more
Performance Goals which, when measured at the end of the Performance Period,
shall determine on the basis of the Stock Bonus Formula the final value of the
Stock Bonus to be paid to the Participant. Unless otherwise permitted in
compliance with the requirements under Section 162(m) with respect to
"performance-based compensation," the Committee shall establish the Performance
Goal(s) and Stock Bonus Formula applicable to each Stock Bonus no later than the
earlier of (a) the date ninety (90) days after the commencement of the
applicable Performance Period or (b) the date on which 25% of the Performance
Period has elapsed, and, in any event, at a time when the outcome of the
Performance Goals remains substantially uncertain. Once established, the
Performance Goals and Stock Bonus Formula shall not be changed during the
Performance Period. The Company shall notify each Participant granted a Stock
Bonus of the terms of such Award, including the Performance Period, Performance
Goal(s) and Stock Bonus Formula.


(b)           Measurement of Performance Goals. Performance Goals shall be
established by the Committee on the basis of targets to be attained
("Performance Targets") with respect to one or more measures of business or
financial performance (each, a "Performance Measure").


(i)           Performance Measure. Performance Measures shall have the same
meanings as used in the Company's financial statements, or, if such terms are
not used in the Company's financial statements, they shall have the meaning
applied pursuant to generally accepted accounting principles, or as used
generally in the Company's industry. Performance Measures shall be calculated
with respect to the Company and each subsidiary consolidated therewith for
financial reporting purposes or such division as may be selected by the
Committee. For purposes of the Plan, the Performance Measures applicable to a
Stock Bonus shall be calculated in accordance with generally accepted accounting
principles, but prior to the accrual or payment of any Stock Bonus for the same
Performance Period and excluding the effect (whether positive or negative) of
any change in accounting standards or any extraordinary, unusual or nonrecurring
item, as determined by the Committee, occurring after the establishment of the
Performance Goals applicable to the Stock Bonus. Performance Measures may be one
or more of the following, as determined by the Committee: (a) growth in revenue;
(b) operating margin; (c) gross margin; (d) operating income; (e) pre-tax
profit; (f) earnings before interest, taxes and depreciation; (g) net income;
(h) earnings per share; (i) return on stockholder equity; (j) return on net
assets; (k) expenses; (l) return on capital; (m) market share; and (n) cash
flow, as indicated by book earnings before interest, taxes, depreciation and
amortization.


(ii)           Performance Targets. Performance Targets may include a minimum,
maximum, target level and intermediate levels of performance, with the final
value of a Stock Bonus determined under the applicable Stock Bonus Formula by
the level attained during the applicable Performance Period. A Performance
Target may be stated as an absolute value or as a value determined relative to a
standard selected by the Committee.


7.2           Purchase Price.  No monetary payment (other than applicable tax
withholding) shall be required as a condition of receiving shares of Stock
pursuant to a Stock Bonus, the consideration for which shall be services
actually rendered to the Company or for its benefit. Notwithstanding the
foregoing, the Participant shall furnish consideration in the form of cash or
past services rendered to the Company or for its benefit having a value not less
than the par value of the shares of Stock subject to such Stock Bonus Award.


7.3           Vesting and Restrictions on Transfer. Shares issued pursuant to
any Stock Bonus may or may not be made subject to vesting conditioned upon the
satisfaction of such Service requirements, conditions, restrictions or
performance criteria, including, without limitation, Performance Goals as
described in section 7.1(b) (the "Vesting Conditions"), as shall be established
by the Committee and set forth in the Award Agreement evidencing such Award.
During any period (the "Restriction Period") in which shares acquired pursuant
to a Stock Bonus remain subject to Vesting Conditions, such shares may not be
sold, exchanged, transferred, pledged, assigned or otherwise disposed of other
than pursuant to an Ownership Change Event, as defined in Section 9.1, or as
provided in Section 7.7. Upon request by the Company, each Participant shall
execute any agreement evidencing such transfer restrictions prior to the receipt
of shares of Stock hereunder and shall promptly present to the Company any and
all certificates representing shares of Stock acquired hereunder for the
placement on such certificates of appropriate legends evidencing any such
transfer restrictions.


7.4           Settlement of Stock Bonus.


(a)           Determination of Final Value.  As soon as practicable following
the completion of the Performance Period applicable to a Stock Bonus, the
Committee shall certify in writing the extent to which the applicable
Performance Goals have been attained and the resulting final value of the Award
earned by the Participant and to be paid upon its settlement in accordance with
the applicable Stock Bonus Formula.


(b)           Effect of Leaves of Absence.  Unless otherwise required by law,
payment of the final value, if any, of a Stock Bonus held by a Participant who
has taken in excess of thirty (30) days of leaves of absence during a
Performance Period shall be prorated on the basis of the number of days of the
Participant's Service during the Performance Period during which the Participant
was not on a leave of absence.


(c)           Notice to Participants.  As soon as practicable following the
Committee's determination and certification in accordance with Sections 9.5(a)
and (b), the Company shall notify each Participant of the determination of the
Committee.


(d)           Payment in Settlement of Stock Bonus. As soon as practicable
following the Committee's determination and certification in accordance with
Section 7.4(a), payment shall be made to each eligible Participant (or such
Participant's legal representative or other person who acquired the right to
receive such payment by reason of the Participant's death) of the final value of
the Participant's Stock Bonus. Payment of such amount shall be made in shares of
Stock. The number of such shares shall be determined by dividing the final value
of the Stock Bonus by the value of a share of Stock determined by the method
specified in the Award Agreement. Such methods may include, without limitation,
the closing market price on a specified date (such as the settlement date) or an
average of market prices over a series of trading days. Shares of Stock issued
in payment of any Stock Bonus may be fully vested and freely transferable shares
or may be shares of Stock subject to Vesting Conditions as provided in
Section 7.2. Any shares subject to Vesting Conditions shall be evidenced by an
appropriate Award Agreement and shall be subject to the provisions of
Sections 7.3 through 7.7.

 
5

--------------------------------------------------------------------------------

 

7.5           Voting Rights; Dividends and Distributions. Except as provided in
this Section, Section 7.3 and any Award Agreement, during the Restriction Period
applicable to shares subject to a Stock Bonus, the Participant shall have all of
the rights of a stockholder of the Company holding shares of Stock, including
the right to vote such shares and to receive all dividends and other
distributions paid with respect to such shares. However, in the event of a
dividend or distribution paid in shares of Stock or any other adjustment made
upon a change in the capital structure of the Company as described in
Section 4.2, then any and all new, substituted or additional securities or other
property (other than normal cash dividends) to which the Participant is entitled
by reason of the Participant's Stock Bonus shall be immediately subject to the
same Vesting Conditions as the shares subject to the Stock Bonus with respect to
which such dividends or distributions were paid or adjustments were made.


7.6           Effect of Termination of Service.  Unless otherwise provided by
the Committee in the grant of a Stock Bonus and set forth in the Award
Agreement, if a Participant's Service terminates for any reason, whether
voluntary or involuntary (including the Participant's death or disability), then
the Participant shall forfeit to the Company any shares acquired by the
Participant pursuant to a Stock Bonus which remain subject to Vesting Conditions
as of the date of the Participant's termination of Service.


7.7           Nontransferability of Stock Bonus Rights.  Rights to acquire
shares of Stock pursuant to a Stock Bonus may not be subject in any manner to
anticipation, alienation, sale, exchange, transfer, assignment, pledge,
encumbrance or garnishment by creditors of the Participant or the Participant's
beneficiary, except by will or the laws of descent and distribution, and, during
the lifetime of the Participant, shall be exercisable only by the Participant or
the Participant's guardian or legal representative.


           7.8           Dividend Equivalents. In its discretion, the Committee
may provide in the Award Agreement evidencing any Stock Bonus that the
Participant shall be entitled to receive Dividend Equivalents with respect to
the payment of cash dividends on Stock having a record date prior to the date on
which the Stock Bonus Shares are settled or forfeited. Dividend Equivalents may
be paid currently or may be accumulated and paid to the extent that Performance
Shares become nonforfeitable, as determined by the Committee. Settlement of
Dividend Equivalents may be made in cash, shares of Stock, or a combination
thereof as determined by the Committee, and may be paid on the same basis as
settlement of the related Stock Bonus Share as provided in Section 7.4.


8.           Standard Forms of Award Agreement.


8.1           Award Agreements.  Each Award shall comply with and be subject to
the terms and conditions set forth in the appropriate form of Award Agreement
approved by the Committee and as amended from time to time. Any Award Agreement
may consist of an appropriate form of Notice of Grant and a form of Agreement
incorporated therein by reference, or such other form or forms as the Committee
may approve from time to time.


8.2           Authority to Vary Terms.  The Committee shall have the authority
from time to time to vary the terms of any standard form of Award Agreement
either in connection with the grant or amendment of an individual Award or in
connection with the authorization of a new standard form or forms; provided,
however, that the terms and conditions of any such new, revised or amended
standard form or forms of Award Agreement are not inconsistent with the terms of
the Plan.


9.           Change in Control.


9.1           Definition.  "Change in Control" means an Ownership Change Event
or series of related Ownership Change Events (collectively, a "Transaction") in
which the stockholders of the Company immediately before the Transaction do not
retain immediately after the Transaction, direct or indirect beneficial
ownership of more than fifty percent (50%) of the total combined voting power of
the outstanding voting securities of the Company or, in the case of an Ownership
Change Event, the entity to which the assets of the Company were
transferred.  An "Ownership Change Event" shall be deemed to have occurred if
any of the following occurs with respect to the Company: (i) the direct or
indirect sale or exchange by the stockholders of the Company of all or
substantially all of the voting stock of the Company; (ii) a merger or
consolidation in which the Company is a party; (iii) the sale, exchange, or
transfer of all or substantially all of the assets of the Company (other than a
sale, exchange or transfer to one or more subsidiaries of the Company); or
(iv) a liquidation or dissolution of the Company. The sole exception to Change
in Control and Ownership Change Event as described above shall be any Change in
Control or Ownership Change Event that may result from the death or incapacity
of Richard J. Kurtz wherein his interest is transferred to his heirs only.  In
such event for the purposes hereof, no Change in Control or Ownership Change
Event shall be deemed to have occurred.


9.2           Effect of Change in Control on Options. In the event of a Change
in Control, the surviving, continuing, successor, or purchasing entity or parent
thereof, as the case may be (the "Acquiror"), may, without the consent of any
Participant, either assume the Company's rights and obligations under
outstanding Options or substitute for outstanding Options substantially
equivalent options for the Acquiror's stock. In the event the Acquiror elects
not to assume or substitute for outstanding Options in connection with a Change
in Control, the Committee shall provide that any unexercised and/or unvested
portions of outstanding Options shall be immediately exercisable and vested in
full as of the date thirty (30) days prior to the date of the Change in Control.
The exercise and/or vesting of any Option that was permissible solely by reason
of this Section 9.2 shall be conditioned upon the consummation of the Change in
Control.  Any Options which are not assumed by the Acquiror in connection with
the Change in Control nor exercised as of the time of consummation of the Change
in Control shall terminate and cease to be outstanding effective as of the time
of consummation of the Change in Control.


9.3           Effect of Change in Control on Stock Bonuses. The Committee may,
in its discretion, provide in any Award Agreement evidencing a Stock Bonus that,
in the event of a Change in Control, the lapsing of the Restriction Period
applicable to the shares subject to the Stock Bonus held by a Participant whose
Service has not terminated prior to such date shall be accelerated effective as
of the date of the Change in Control to such extent as specified in such Award
Agreement. Any acceleration of the lapsing of the Restriction Period that was
permissible solely by reason of this Section 9.3 and the provisions of such
Award Agreement shall be conditioned upon the consummation of the Change in
Control.

 
6

--------------------------------------------------------------------------------

 

10.           Compliance with Securities Law.  The grant of Awards and the
issuance of shares of Stock pursuant to any Award shall be subject to compliance
with all applicable requirements of federal, state and foreign law with respect
to such securities and the requirements of any stock exchange or market system
upon which the Stock may then be listed. In addition, no Award may be exercised
or shares issued pursuant to an Award unless (i) a registration statement under
the Act shall at the time of such exercise or issuance be in effect with respect
to the shares issuable pursuant to the Award or (ii) in the opinion of legal
counsel to the Company, the shares issuable pursuant to the Award may be issued
in accordance with the terms of an applicable exemption from the registration
requirements of the Act. The inability of the Company to obtain from any
regulatory body having jurisdiction the authority, if any, deemed by the
Company's legal counsel to be necessary to the lawful issuance and sale of any
shares hereunder shall relieve the Company of any liability in respect of the
failure to issue or sell such shares as to which such requisite authority shall
not have been obtained. As a condition to issuance of any Stock, the Company may
require the Participant to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect thereto as may be requested by
the Company.


11.           Tax Withholding.


11.1           Tax Withholding in General. The Company shall have the right to
deduct from any and all payments made under the Plan, or to require the
Participant, through payroll withholding, cash payment or otherwise, including
by means of a Cashless Exercise of an Option, to make adequate provision for,
the federal, state, local and foreign taxes, if any, required by law to be
withheld by the Company with respect to an Award or the shares acquired pursuant
thereto. The Company shall have no obligation to deliver shares of Stock, to
release shares of Stock from an escrow established pursuant to an Award
Agreement, or to make any payment in cash under the Plan until the tax
withholding obligations have been satisfied by the Participant.


11.2           Withholding in Shares. The Company shall have the right, but not
the obligation, to deduct from the shares of Stock issuable to a Participant
upon the exercise or settlement of an Award, or to accept from the Participant
the tender of, a number of whole shares of Stock having a Fair Market Value, as
determined by the Company, equal to all or any part of the tax withholding
obligations of Company. The Fair Market Value of any shares of Stock withheld or
tendered to satisfy any such tax withholding obligations shall not exceed the
amount determined by the applicable minimum statutory withholding rates.


12.           Termination or Amendment of Plan.  The Committee may terminate or
amend the Plan at any time. However, without the approval of the Company's
stockholders, there shall be (a) no increase in the maximum aggregate number of
shares of Stock that may be issued under the Plan (except by operation of the
provisions of Section 4.2), (b) no change in the class of persons eligible to
receive Incentive Stock Options, and (c) no other amendment of the Plan that
would require approval of the Company's stockholders under any applicable law,
regulation or rule. No termination or amendment of the Plan shall affect any
then outstanding Award unless expressly provided by the Committee. In any event,
no termination or amendment of the Plan may adversely affect any then
outstanding Award without the consent of the Participant, unless such
termination or amendment is necessary to comply with any applicable law,
regulation or rule.


13.           Miscellaneous Provisions.


13.1           Provision of Information. Each Participant shall be given access
to information concerning the Company equivalent to that information generally
made available to the Company's common stockholders.


13.2           Rights as Employee, Director or Consultant. No person, even
though eligible pursuant to Section 5, shall have a right to be selected as a
Participant, or, having been so selected, to be selected again as a Participant.
Nothing in the Plan or any Award granted under the Plan shall confer on any
Participant a right to remain an employee, director or consultant, or interfere
with or limit in any way any right of the Company to terminate the Participant's
Service at any time. To the extent that an employee, director or consultant of a
subsidiary of LaPolla Industries, Inc. receives an Award under the Plan, that
Award can in no event be understood or interpreted to mean that LaPolla
Industries, Inc. is the employee's, director’s or consultant’s employer or that
the employee, director or consultant has any relationship with LaPolla
Industries, Inc.


13.3           Rights as a Stockholder.  A Participant shall have no rights as a
stockholder with respect to any shares covered by an Award until the date of the
issuance of such shares (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such shares are issued, except as provided
in Section 4.2 or another provision of the Plan.


13.4           Fractional Shares. The Company shall not be required to issue
fractional shares upon the exercise or settlement of any Award.


13.5           Beneficiary Designation. Subject to local laws and procedures,
each Participant may file with the Company a written designation of a
beneficiary who is to receive any benefit under the Plan to which the
Participant is entitled in the event of such Participant's death before he or
she receives any or all of such benefit. Each designation will revoke all prior
designations by the same Participant and will be effective only when filed by
the Participant in writing with the Company during the Participant's lifetime.
If a married Participant designates a beneficiary other than the Participant's
spouse, the effectiveness of such designation may be subject to the consent of
the Participant's spouse. If a Participant dies without an effective designation
of a beneficiary who is living at the time of the Participant's death, the
Company will pay any remaining unpaid benefits to the Participant's legal
representative.


13.6           Unfunded Obligation. Participants shall have the status of
general unsecured creditors of the Company. Any amounts payable to Participants
pursuant to the Plan shall be unfunded and unsecured obligations for all
purposes, including, without limitation, Title I of the Employee Retirement
Income Security Act of 1974. The Company shall not be required to segregate any
monies from its general funds, or to create any trusts, or establish any special
accounts with respect to such obligations.


IN WITNESS WHEREOF, the undersigned Secretary of the Company certifies that the
foregoing sets forth the Equity Incentive Plan as duly adopted on July 12, 2005,
as amended on January 16, 2007.



     
Corporate Secretary

 
 
7

--------------------------------------------------------------------------------

 

Exhibit A


OPTION AGREEMENT


THE BOARD OF DIRECTORS of LaPolla Industries, Inc. authorized and approved the
Equity Incentive Plan ("Plan"). The Plan provides for the grant of Options to
employees, directors and consultants of LaPolla Industries, Inc. (“Company”).
Unless otherwise provided herein all defined terms shall have the respective
meanings ascribed to them under the Plan.


1.           Grant of Option.  Pursuant to authority granted to it under the
Plan, the Administrator responsible for administering the Plan hereby grants
to________________________________, as an employee, director or consultant of
the Company (“Optionee”) and as of_______________________ __________, ("Grant
Date"), the following Option: ________________________________. Each Option
permits you to purchase one share of LaPolla Industries, Inc.’s common stock,
$.01 par value per share ("Shares").


2.           Character of Options.  Pursuant to the Plan, Options granted herein
may be Incentive Stock Options or Non-Qualified Stock Options, or both. To the
extent permitted under the Plan and by law, such Options shall first be
considered Incentive Stock Options.


3.           Exercise Price. The Exercise Price for each Non-Qualified Stock
Option granted herein is $ __________ per Share, and the exercise price for each
Incentive Stock Option granted herein shall be $ _______ per Share [except that
an Incentive Stock Option granted to a Ten Percent Owner shall be $_______ per
Share].


4.           Exercisability.  The exercisability of the Options granted hereby
is subject to the following performance criteria and restrictions:
___________________________________________________________________
_______________________________________.


5.           Term of Options.  The term of each Option granted herein shall be
for a term of up to ______ (___) years from the Grant Date, provided, however,
that the term of any Incentive Stock Option granted herein to an Optionee who is
at the time of the grant, a Ten Percent Owner, shall not be exercisable after
the expiration of ______ (___) years from the Grant Date.


6.           Payment of Exercise Price.  Options represented hereby may be
exercised in whole or in part by delivering to the Company your payment of the
Exercise Price of the Option so exercised (i) in cash, by check or cash
equivalent, (ii) by tender to the Company of shares of Stock owned by the
Participant having a Fair Market Value not less than the exercise price; (iii)
by tender to the Company of a written consent to accept a reduction in the
number of shares of Stock to which the Option relates (“Reduced Number of
Shares”), which Reduced Number of Shares, when ascribed a value, shall be equal
to the exercise price of the balance of shares of Stock covered by the Option;
(iv) by delivery of a properly executed notice of exercise together with
irrevocable instructions to a broker providing for the assignment to the Company
of the proceeds of a sale or loan with respect to some or all of the shares
being acquired upon the exercise of the Option (including, without limitation,
through an exercise complying with the provisions of Regulation T as promulgated
from time to time by the Board of Governors of the Federal Reserve System) (a
"Cashless Exercise"), (v) by such other consideration as may be approved by the
Committee from time to time to the extent permitted by applicable law, or
(vi) by any combination thereof. The Company reserves, at any and all times, the
right, in the Company's sole and absolute discretion, to establish, decline to
approve or terminate any program or procedures for the exercise of Options by
means of a Cashless Exercise.


7.           Limits on Transfer of Options.  The Option granted herein shall not
be transferable by you otherwise than by will or by the laws of descent and
distribution, except for gifts to family members subject to any specific
limitation concerning such gift by the Administrator in its discretion;
provided, however, that you may designate a beneficiary or beneficiaries to
exercise your rights and receive any Shares purchased with respect to any Option
upon your death.  Each Option shall be exercisable during your lifetime only by
you or, if permissible under applicable law, by your legal representative.  No
Option herein granted or Shares underlying any Option shall be pledged,
alienated, attached or otherwise encumbered, and any purported pledge,
alienation, attachment or encumbrance thereof shall be void and unenforceable
against the Company. Notwithstanding the foregoing, to the extent permitted by
the Administrator, in its discretion, an Option shall be assignable or
transferable subject to the applicable limitations, if any, described in the
General Instructions to Form S-8 Registration Statement under the Securities Act
of 1933, as amended.


8.           Termination of Employment.  If your employment is terminated with
the Company, the Option and any unexercised portion shall be subject to the
provisions below:


(a)           Upon the termination of your employment with the Company, to the
extent not theretofore exercised, your Option shall continue to be valid;
provided, however, that:  (i) If the Participant shall die while in the employ
of the Company or during the one (1) year period, whichever is applicable,
specified in clause (ii) below and at a time when such Participant was entitled
to exercise an Option as herein provided, the legal representative of such
Participant, or such Person who acquired such Option by bequest or inheritance
or by reason of the death of the Participant, may, not later than fifteen (15)
months from the date of death, exercise such Option, to the extent not
theretofore exercised, in respect of any or all of such number of Shares
specified by the Administrator in such Option; and (ii) If the employment of any
Participant to whom such Option shall have been granted shall terminate by
reason of the Participant's retirement (at such age upon such conditions as
shall be specified by the Board of Directors), disability (as described in
Section 22(e) of the Code) or dismissal by the Company other than for cause (as
defined below), and while such Participant is entitled to exercise such Option
as herein provided, such Participant shall have the right to exercise such
Option so granted, to the extent not theretofore exercised, in respect of any or
all of such number of Shares as specified by the Administrator in such Option,
at any time up to one (1) year from the date of termination of the Optionee's
employment by reason of retirement or dismissal other than for cause or
disability, provided, that if the Optionee dies within such twelve (12) month
period, subclause (i) above shall apply.


(b)           If you voluntarily terminate your employment, or are discharged
for cause, any Options granted hereunder shall forthwith terminate with respect
to any unexercised portion thereof.

 
8

--------------------------------------------------------------------------------

 

(c)           If any Options granted hereunder shall be exercised by your legal
representative if you should die or become disabled, or by any person who
acquired any Options granted hereunder by bequest or inheritance or by reason of
death of any such person written notice of such exercise shall be accompanied by
a certified copy of letters testamentary or equivalent proof of the right of
such legal representative or other person to exercise such Options.


(d)           For all purposes of the Plan, the term "for cause" shall mean
"cause" as defined in the Plan or your employment agreement with the Company.


9.           Restriction; Securities Exchange Listing. All certificates for
shares delivered upon the exercise of Options granted herein shall be subject to
such stop transfer orders and other restrictions as the Administrator may deem
advisable under the Plan or the rules, regulations and other requirements of the
Securities and Exchange Commission and any applicable federal or state
securities laws, and the Administrator may cause a legend or legends to be
placed on such certificates to make appropriate reference to such restrictions.
If the Shares or other securities are traded on a national securities exchange,
the Company shall not be required to deliver any Shares covered by an Option
unless and until such Shares have been admitted for trading on such securities
exchange.


10.           Adjustments. If there is any change in the capitalization of the
Company affecting in any manner the number or kind of outstanding shares of
Common Stock of the Company, whether by stock dividend, stock split,
reclassification or recapitalization of such stock, or because the Company has
merged or consolidated with one or more other corporations (and provided the
Option does not thereby terminate pursuant to Section 5 hereof), then the number
and kind of shares then subject to the Option and the price to be paid therefor
shall be appropriately adjusted by the Board of Directors; provided, however,
that in no event shall any such adjustment result in the Company's being
required to sell or issue any fractional shares. Any such adjustment shall be
made without change in the aggregate purchase price applicable to the
unexercised portion of the option, but with an appropriate adjustment to the
price of each Share or other unit of security covered by this Option.


11.           Change in Control.  In the event of a Change in Control (as
defined in the Plan), the surviving, continuing, successor, or purchasing entity
or parent thereof, as the case may be (the "Acquiror"), may, without the consent
of any Participant, either assume the Company's rights and obligations under
outstanding Options or substitute for outstanding Options substantially
equivalent options for the Acquiror's stock. In the event the Acquiror elects
not to assume or substitute for outstanding Options in connection with a Change
in Control, the Committee shall provide that any unexercised and/or unvested
portions of outstanding Options shall be immediately exercisable and vested in
full as of the date thirty (30) days prior to the date of the Change in Control.
The exercise and/or vesting of any Option that was permissible solely by reason
of this Section 11 shall be conditioned upon the consummation of the Change in
Control.  Any Options which are not assumed by the Acquiror in connection with
the Change in Control nor exercised as of the time of consummation of the Change
in Control shall terminate and cease to be outstanding effective as of the time
of consummation of the Change in Control.


12.           Amendment to Options Herein Granted.  The Options granted herein
may not be amended without your consent.


13.           Withholding Taxes.  As provided in the Plan, the Company may
withhold from sums due or to become due to Optionee from the Company an amount
necessary to satisfy its obligation to withhold taxes incurred by reason of the
disposition of the Shares acquired by exercise of the Options in a disqualifying
disposition (within the meaning of Section 421(b) of the Code), or may require
you to reimburse the Company in such amount.


LAPOLLA INDUSTRIES, INC.





       
Corporate Secretary
 
Date
 





OPTIONEE





           
Signature
 
Printed Name
 
Date
 

 
 
9

--------------------------------------------------------------------------------